Exhibit 10.18


SCHEDULE A
TO
EXHIBIT 10.17


Rurban Financial Corp. (the “Registrant”) has entered into Amended and Restated
Change in Control Agreements with the executive officers of the Registrant
identified below, which Amended and Restated Change in Control Agreements are
substantially identical to the Amended and Restated Change in Control Agreement,
effective as of December 31, 2008, by and between the Registrant and Duane L.
Sinn, Executive Vice President and Chief Financial Officer of the Registrant, a
copy of which was filed as Exhibit 10.17 to the Registrant’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2008 (the “2008 Form 10-K”).


In accordance with Rule 12b-31 promulgated under the Securities Exchange Act of
1934 and Item 601(b)(10)(iii) of Regulation S-K, the following table identifies
those executive officers of the Registrant with whom the Registrant has entered
into Amended and Restated Change in Control Agreements similar to that included
as Exhibit 10.17 to the 2008 Form 10-K:


Name and Title
 
Effective Date
of Amended and Restated
Change in Control Agreement
     
Henry R. Thiemann
President of RDSI
 
December 31, 2008
     
Mark A. Klein
President and Chief Executive
Officer of State Bank
 
December 31, 2008

 
155.

--------------------------------------------------------------------------------

